DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 12, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herlitz et al. (2015/0084298) as applied to claim above, and further in view of Young et al. (9,327,749).
 	Herlitz in figures 1-7, disclose a multipurpose wagon, which can be considered a car seat carrier, comprising a carrier body sized and shaped and defining a front end and a rear end to receive a complementary sized and shaped car seat, at least one rear wheel assembly (26) attached to the carrier body. The carrier body is non-collapsible. The at least one rear wheel assembly includes a fixed wheel that rotates around a single axis. Herlitz. also disclose two front wheel assemblies attached to the carrier body. Each front wheel assembly includes a swiveled wheel (28) that rotates around two axes. Herlitz also disclose a pivoting handle (35), which is affixed to a 
 	Young et al. in figures 1-32, disclose a car seat carrier, comprising a carrier body sized and shaped and defining a front end and a rear end to receive a complementary sized and shaped car seat, at least one rear wheel assembly (76) attached to the carrier body. The at least one rear wheel assembly includes a fixed wheel that rotates around a single axis. Young et al. also disclose two front wheel assemblies attached to the carrier body. Each front wheel assembly includes a swiveled wheel (44) that rotates around two axes. Young et al. also disclose at least one pivoting/telescoping handle (56) affixed to a front face of the carrier body in front of the front wheel assemblies. The pivoting/telescoping handle pivots between a first stowage position (figures 7-9) in which the pivoting/telescoping is collapsed, rotated and laid back over a top of the carrier body. The pivoting/telescoping handle (figures 10-11} also pivots between a front push/pull position in which the pivoting/telescoping handle is extended and rotated in front of a vertical axis extending though a handle fastener (not number, located at an end portion of the handle) about which the pivoting/telescoping handle rotates. The pivoting/telescoping handle (figures 2-3) also pivots between a rear push position in which the pivoting/telescoping handle is extended and rotated behind the vertical axis extending through the handle fastener about which the pivoting/telescoping handle rotates. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Herlitz by further comprising the telescoping handle disclosed by Young et al. in order to extended or collapsed.

 	Regarding claim 3, Herlitz in figure 1, disclose the carrier body including side portions (20) having an inner and an outer that can be considered a second outer side wall opposite the first outer side wall, a second inner side wall opposite the first inner side, and a second cavity formed between the second outer side wall and the second inner side wall, wherein the second cavity is sized and shaped to receive a complementary shaped portion of a body of an infant car seat.
 	Regarding claim 6, Herlitz in figure 1, disclose the carrier body, which is a detachable car seat base (48).
 	Regarding claim 9, Young et al. in figure above, disclose the pivoting/telescoping handle is in the front push/pull position. The car seat carrier is configured to be pushed by a user while the user is facing toward the car seat carrier. (The user can be pull/push the car seat carrier, while in front of the car seat carrier)
 	Regarding claim 10, Young et al. in figure above, disclose when the pivoting/telescoping handle is in the front push/pull position, the car seat carrier is configured to be pulled by a user while the user is facing away from the car seat carrier.
 	Regarding claim 12, Young et al. in figure above, disclose the pivoting/telescoping handle, which is movable to a second stowage position, wherein 
 	Regarding claim 14, Young et al. in figure above, disclose the pivoting/telescoping handle, which is further movable to a broadcast position wherein the pivoting/telescoping handle is vertical or slightly behind the vertical axis.
 	Regarding claim 17, Herlitz. in figure 11, disclose the car seat carrier comprising a zero turn radius and the entire car seat carrier rotates three-hundred and sixty degrees within a circle having a diameter, DE, and DE Is less than or equal to 44.0 inches.
 	Regarding claim 18, Herlitz in figure 3, disclose the car seat carrier comprising a zero turn radius and as the car seat carrier rotates three-hundred and sixty degrees (because the rear wheel if not pivot and the front wheel is pivot). The at least one front wheel assembly traces a circle having a diameter, DFW, and DFW is less than or equal to 36.0 inches.
 	Regarding claim 19, Young et al. in figure 11, disclose the car seat carrier including a footprint, FPcsc, and FPcsc is less than or equal to 400 in2.
 	Regarding claim 20, Young et al. in figure 11, disclose a vertically oriented control axis that extends through at least one handle fastener and a vertically oriented swivel axis that extends through at least one stem around which the front wheel assembly rotates and the vertically oriented control axis is spaced a distance, D, from the vertically oriented swivel axis and D is less than or equal to 6 Inches.
.
 	Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. and Herlitz as applied to claims 1,14 above, and further in view of Schmidt (9,397,719).
 	Young et al. and Herlitz disclose the pivoting/telescoping handle, but fail to show a smartphone bracket.
 	Schmidt in figures 1-22, disclose a mobile device holder comprising a smartphone bracket, which can be connect to a pivot handle. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Young et al. and Herlitz by further comprising the smartphone bracket disclosed by Schmidt in order to hold a mobile device.
 	Regarding claim 15, the combination of Young et al. and Schmidt disclose the pivoting/telescoping handle, which is in the broadcast position, the car seat carrier is configured to allow a child inside an infant car seat engaged with the car seat carrier to view and/or listen to content is playing on a portable electronic device attached to the pivoting/telescoping handle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAU V PHAN/Primary Examiner, Art Unit 3618